 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 752 
In the House of Representatives, U. S.,

November 4, 2009
 
RESOLUTION 
Recognizing the tragic loss of life that occurred at the Cherry Mine in Cherry, Illinois, on its 100th anniversary and the contributions to worker and mine safety that resulted from this and other disasters. 
 
 
Whereas the St. Paul Mine Company Mine in Cherry, a town in Bureau County, Illinois, began operation in 1905; 
Whereas the mine supplied the Chicago, Milwaukee, and St. Paul Railroad with 300,000 tons of coal annually for its locomotives; 
Whereas coal remains an abundant source of energy in Illinois and across the country; 
Whereas the majority of Cherry miners were immigrants working to achieve the American dream; 
Whereas 490 men and boys were working in the mine on Saturday, November 13, 1909; 
Whereas 10 of the Cherry miners were boys under the age of 16, including one who was 10 years old, were hired illegally; 
Whereas United Mine Workers represented miners at the Cherry Mine in 1909 and continue to represent workers throughout the United States and Canada; 
Whereas according to the Mine Safety and Health Administration, there were 2,642 coal mining fatalities in the United States in 1909; 
Whereas the main and secondary shafts of the Cherry Mine contained wooden stairs and ladders; 
Whereas an electrical outage at the Cherry Mine caused the workers to light kerosene lanterns and torches; 
Whereas a torch caught fire 500 feet below the surface in the Cherry Mine; 
Whereas the efforts to redirect the fire caused flammable material such as wood to ignite and rapidly spread the fire; 
Whereas two shafts were closed to smother the fire; 
Whereas the shaft closings cut off oxygen to the workers, and allowed “black damp”, a mixture of deadly carbon dioxide and nitrogen to spread through the mine; 
Whereas over 200 miners managed to make their way to the surface to escape the fire; 
Whereas a group of miners, lead by John Bundy, showed incredible courage by journeying down the mine shaft 6 times to rescue their fellow miners; 
Whereas on the seventh attempt the miners caught fire and burned to death; 
Whereas a group of 21 miners, who later became known as the “eight-day men”, sealed themselves from the fire; 
Whereas the “eight-day men” exhibited behavior that can only be described as selfless when helping each other survive; 
Whereas a team rescued these men after 8 grueling days underground in torturous conditions; 
Whereas 259 miners, including 4 children, perished in what became known as the Great Cherry Mine Disaster;
Whereas the United Mine Workers pressed successfully for mine safety reforms following this and other disasters like it; 
Whereas the United States Bureau of Mines was created in 1910 as a result of disasters like the Great Cherry Mine Disaster; 
Whereas the State of Illinois reacted by passing stronger mine safety regulations; 
Whereas those mine regulations included requiring mine owners to maintain firefighting equipment and require certain workers to pass safety tests; 
Whereas the Illinois’ Worker’s Compensation Act of 1911 recognized the dangers that mine workers faced and continue to face today; and 
Whereas November 13, 2009, marks the 100th anniversary of the Great Cherry Mine Disaster: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the 259 miners lost in the tragedy known as the Great Cherry Mine Disaster on its 100th anniversary; and 
(2)supports the important safety measures that were enacted as a result of this terrible incident and others around the country like it. 
 
Lorraine C. Miller,Clerk.
